Case 1:21-cv-00231-TFM-N Document 13 Filed 08/02/21 Page 1 of 2                        PageID #: 92




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 MICHAEL DICKSON,                   )
 AIS #55289,                        )
                                    )
       Petitioner,                  )
                                    )
 vs.                                )                  CIV. ACT. NO. 1:21-cv-231-TFM-N
                                    )
 SAM HOUSTON, Deputy Warden, Mobile )
 County Metro Jail,                 )
                                    )
       Respondent.                  )

                          MEMORANDUM OPINION AND ORDER

       On June 30, 2021, the Magistrate Judge entered a report and recommendation which

recommends dismissal of this petition for writ of habeas corpus under 28 U.S.C. § 2254 and a

finding that Petitioner is not entitled to either a Certificate of Appealability of to appeal in forma

pauperis. See Doc. 9. Petitioner timely filed objections. See Docs. 11-12. As such, the

recommendation is ripe for review.

       The Court reviewed Petitioner’s objections and find they do not overcome the well-

reasoned analysis of the Magistrate Judge. Specifically, Petitioner contends he had no opportunity

to pursue his state court remedies due to never getting any relief by the state court. Whether or

not relief is granted does not negate the fact this Court cannot review a petition under § 2254 unless

he has first pursued and exhausted those state court remedies. In his second batch of objections,

Petitioner states he did exhaust those remedies available to him. However, as noted by the Report

and Recommendation, the record reflects otherwise.           As such, Petitioner’s objections are

overruled.

       After due and proper consideration of the issues raised, and a de novo determination of



                                             Page 1 of 2
Case 1:21-cv-00231-TFM-N Document 13 Filed 08/02/21 Page 2 of 2                 PageID #: 93




those portions of the recommendation to which objection is made, the Report and

Recommendation of the Magistrate Judge (Doc. 9) is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Michael Dickson’s petition (Doc. 4) is DISMISSED

without prejudice for failure to exhaust state court remedies.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this 2nd day of August, 2021.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
